        Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    )       Criminal No. 18-184
                                             )
MARK HAMMOND,                                )
                                             )
                       Defendant.            )
                                             )


                                           OPINION

       Pending before the court is an emergency motion filed by counsel for Mark Hammond

(“Hammond”) for immediate release from the sentence of imprisonment he is currently serving

at the Allegheny County Jail (“ACJ”) (ECF No. 91). Hammond seeks compassionate release for

“extraordinary and compelling reasons” pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A)(i), due to his susceptibility to the COVID-19 virus. The government filed an

expedited response opposing the motion (ECF No. 94). Hammond filed medical records under

seal (ECF No. 97). The government filed a supplemental response and Hammond filed a reply

(ECF Nos. 101, 102).

       Hammond presents a unique procedural circumstance. He is a federal prisoner, serving a

sentence imposed by this court on December 10, 2019, but he remains in the ACJ.1 In United

States v. Raia, No. 20-1033, 954 F.3d 594 (3d Cir., Apr. 2, 2020), the court of appeals held that

district courts cannot consider requests for compassionate release under the First Step Act until a



1
  The court requested an explanation. Essentially, after Hammond was sentenced, he was
returned to state custody because there were state detainers on him. Those state detainers were
lifted by January 24, 2020, but that information was not communicated to the United States
Marshal until April 1, 2020, when he returned to federal custody. Hammond is designated to
serve the remainder of his sentence at FCI-Hazelton, but transfers of prisoners are on hold due to
the Covid-19 pandemic. (ECF Nos. 99, 100).
                                                 1
        Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 2 of 10



prisoner has exhausted his administrative remedies, including allowing 30 days for the Bureau of

Prisons (“BOP”) to respond to a request for release. Because Hammond is not in the BOP’s

physical custody, the BOP’s administrative remedies are not available to him. The government

concedes that Hammond’s motion is ripe for decision on the merits by the court, ECF No. 94 at

17, and agrees that the court has authority to modify the terms of Hammond’s sentence to home

confinement (ECF No. 94 at 3). The government opposes his release.

       The court held telephonic status conferences on April 30 and May 1, 2020. The primary

concern of the court was whether Hammond had been deprived of reentry programming that

would have been available if he had been in BOP custody. As reported by the government after

discussion with the BOP, the “BOP cannot consider compassionate release or home confinement

eligibility for inmates not yet in [its] custody.”    (ECF No. 103).     Based on Hammond’s

underlying conviction for a crime of violence (bank robbery),2 criminal history category of VI

and prior violations of supervised release, however, it is unlikely that the BOP would have

granted compassionate release or deemed him eligible for home confinement. Id.



Factual Background

       Hammond has served 27 months of the 36-month term of imprisonment imposed by the

court, which represented a substantial downward variance from the applicable advisory guideline

range. With good time credits, he has approximately 4 months remaining in custody. On March

26, 2020, Attorney General William Barr issued a memorandum to the Director of the BOP

directing that inmates vulnerable to COVID-19 be given due consideration to be transferred to



2
  United States v. Wilson, 880 F.3d 80, 88 (3d Cir.), cert. denied, 138 S. Ct. 2586 (2018)
(conviction for bank robbery by intimidation under § 2113(a) categorically qualifies as a crime
of violence).
                                                2
         Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 3 of 10



home confinement. (ECF No. 91-2). Hammond has a residence in Pittsburgh, Pennsylvania,

with his wife and child, which he maintains is a suitable place for him to serve out the remainder

of his sentence or begin supervised release. Hammond argues that he does not pose a danger to

the community if released.

       Hammond contends that he is particularly susceptible to COVID-19 based on the risk

factors of age (56) and high blood pressure, as described in the presentence investigation report

(“PIR”) (ECF No. 64), which was prepared in September 2019. Paragraph 73 of the PIR states,

in relevant part: “The defendant reports that he was diagnosed with high blood pressure in the

early 2000’s. He is prescribed Amlodipine for this condition.” (ECF No. 64 at 21). On April 23,

2020, Hammond filed a motion to submit medical records under seal, which the court granted.

Due to the expedited nature of the motion, defense counsel also emailed the records and a

summary overview to the court and the government. The records are from 2018 through April

20, 2020.

       The records reflect that Hammond was diagnosed with, among other things, hypertension

and high blood pressure. A physical assessment on December 19, 2019, determined that his

cardiovascular system and respiratory system were normal. R. 223. An ECG reading on January

10, 2020, noted possible left atrial enlargement and borderline left axis deviation. R. 25-26. A

note from March 9, 2020, states: “[blood pressure] not controlled. He was not yet given his

medication today and is on 3 bp medications. He is compliant with taking medicines. Denies

headache, dizziness, chest pain or shortness of breath.” R. 143. A note on March 16, 2020,

reflects follow-up blood pressure checks and that the staff would consider a beta blocker if his

blood pressure and heart rate are not controlled. R. at 76.

       The government reported, with input from the Chief Deputy Warden of Healthcare



                                                 3
         Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 4 of 10



Services at ACJ on April 29, 2020, that Hammond is presently on one blood pressure

medication, his blood pressure is checked three times per week and it is “completely stabilized.”

(ECF No. 101 ¶ 10). The government acknowledged that Hammond had one high reading but

maintains that Hammond is receiving proper medical care and his medical condition never

constituted an emergency. Id. In sum, the government contends that Hammond’s stabilized high

blood pressure does not pose an enhanced risk for Covid-19.

       The government maintains that Hammond poses a serious danger to the community, if

released, which outweighs any incremental risk of contracting COVID-19 he faces if he remains

detained at ACJ. In the PIR, Hammond was classified as a career offender and was in Criminal

History category VI, in any event, based on his lengthy criminal record. He violated conditions

of supervision on six previous occasions. (PIR, ECF No. 64).

       In his reply, Hammond’s counsel reports that several inmates at ACJ, including one who

had been in the cell next to Hammond, were recently quarantined due to Covid-19 symptoms

(ECF No. 102 ¶ 2). In opposing the motion, the government acknowledged that 4 inmates at

ACJ, as of April 20, 2020, had been diagnosed with COVID-19. The court takes judicial notice

that as of May 3, 2020, the ACJ reported that 27 inmates and 4 staff members tested positive for

Covid-19.    https://www.alleghenycounty.us/jail/index.aspx (last visited May 4, 2020).

       Hammond reiterates that his age (56) is a risk factor, based on statistics from New York

City as of April 14, 2020 (ECF No. 102 at 2) (23.1% of deaths were ages 45-64). The court

takes judicial notice of more recent local statistics reflecting that Covid-19 appears to be

correlated with advanced age. Allegheny County reports that as of May 3, 2020, 82% of deaths

from Covid-19 (84 people) were over age 70; 13% (13 people) were ages 60-69; and 3% (3

people) were ages 50-59. https://www.alleghenycounty.us/Health-



                                                 4
           Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 5 of 10



Department/Resources/COVID-19/COVID-19.aspx (last visited May 4, 2020). Allegheny

County reports that 19% of positive cases and 13% of hospitalizations involved people ages 50-

59. Id.



Legal Analysis

          Hammond argues that because he has completed 90% of his sentence and an inmate in

the cell next to his was taken away and quarantined for the Covid-19 virus, his personal risk from

the virus outweighs society’s interest in his continued detention. The government argues that the

danger to the community from his release warrants continued detention. Hammond faces a

difficult burden. The court must first consider the § 3553(a) sentencing factors and Hammond

must demonstrate that “extraordinary and compelling reasons” exist. U.S.S.G. §1B1.13.

          The parties agree that Congress delegated to the United States Sentencing Commission

(the “Commission”) the responsibility for defining the term “extraordinary and compelling

reasons.” See 28 U.S.C. §994(t) (“The Commission . . . shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.”); see also 28 U.S.C. § 992(a)(2) (the Commission shall

promulgate general policy statements regarding “the sentence modification provisions set forth

in section[] . . 3582(c) of title 18”).

          The Commission promulgated its policy statement3 at U.S.S.G. §1B1.13, providing that a

court, after considering the § 3553(a) factors, may reduce a term of imprisonment if it determines

that--


3
 The court notes that the Sentencing Guidelines have not been updated to reflect the First Step
Act, which provides that incarcerated defendants may file motions for compassionate release for
disposition by the court. Pub. L. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Previously, such
motions could be filed only by the Director of the BOP. U.S.S.G. § 1B1.13.
                                                5
        Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 6 of 10



       (1)    (A) Extraordinary and compelling reasons warrant the reduction; or
              (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30
              years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
              for the offense or offenses for which the defendant is imprisoned;

       (2) The defendant is not a danger to the safety of any other person or to the
              community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

       The court acknowledges that Congress gave it authority to modify a sentence to home

confinement based on a defendant’s motion for compassionate release. Pursuant to § 1B1.13, the

court must first consider the § 3553(a) factors before reducing Hammond’s sentence. U.S.S.G.

§1B1.13. Upon review of those factors, as articulated at length at the sentencing hearing in

December 2019, the court concludes that a sentence reduction is not appropriate. As noted

above, the 36-month term of imprisonment Hammond is now serving represents a substantial

downward variance from the applicable advisory guideline range. In imposing sentence, the

court noted his extensive criminal history and drug abuse history and the need to protect the

public from further crimes by him.       The court determined that 36 months in prison was

sufficient, but no greater than necessary, to satisfy the statutory sentencing purposes. The only

new circumstances cited in Hammond’s motion (the length of time he has served and his

concerns about the Covid-19 pandemic) do not justify a further reduction in his sentence.

       Second, even if the § 3553(a) sentencing factors favored release, Hammond would need

to demonstrate “extraordinary and compelling” reasons for compassionate release.                The

Commission provided its definition of the term “extraordinary and compelling reasons” in

U.S.S.G. §1B1.13, Application Note 1, which provides, in its entirety:

       1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
              requirements of subdivision (2) [i.e., danger to the community],
              extraordinary and compelling reasons exist under any of the circumstances
              set forth below:

                                                6
        Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 7 of 10




              (A) Medical Condition of the Defendant.—

                     (i) The defendant is suffering from a terminal illness (i.e., a serious
                             and advanced illness with an end of life trajectory). A
                             specific prognosis of life expectancy (i.e., a probability of
                             death within a specific time period) is not required.
                             Examples include metastatic solid-tumor cancer,
                             amyotrophic lateral sclerosis (ALS), end-stage organ
                             disease, and advanced dementia.
                     (ii) The defendant is--
                             (I) suffering from a serious physical or medical condition,
                             (II) suffering from a serious functional or cognitive
                                     impairment, or
                             (III) experiencing deteriorating physical or mental health
                                     because of the aging process,


                     that substantially diminishes the ability of the defendant to provide
                     self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.

              (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii)
              is experiencing a serious deterioration in physical or mental health because
              of the aging process; and (iii) has served at least 10 years or 75 percent of
              his or her term of imprisonment, whichever is less.

              (C) Family Circumstances.--
                    (i) The death or incapacitation of the caregiver of the defendant's
                    minor child or minor children.
                    (ii) The incapacitation of the defendant's spouse or registered
                    partner when the defendant would be the only available caregiver
                    for the spouse or registered partner.

              (D) Other Reasons.--As determined by the Director of the Bureau of
              Prisons, there exists in the defendant's case an extraordinary and
              compelling reason other than, or in combination with, the reasons
              described in subdivisions (A) through (C).

Application Note 2 explains that “an extraordinary and compelling reason need not have been

unforeseen at the time of sentencing in order to warrant a reduction in the term of




                                               7
        Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 8 of 10



imprisonment.”4 Application Note 3 provides that rehabilitation of the defendant is not, by itself,

an extraordinary and compelling reason to reduce a sentence.

        Hammond did not demonstrate “extraordinary and compelling reasons” for release, as

defined in the Sentencing Guidelines. He does not have a terminal illness. He does not have a

medical condition that substantially diminishes his ability to provide self-care within a

correctional environment. At age 56, he does not qualify under the age provisions. He did not

argue that his family circumstances warrant a sentence reduction.

       The catchall “other reasons” in subsection (D) do not justify Hammond’s release because

he expresses only a generalized fear of contracting COVID-19.5 Hammond did not demonstrate

an “extraordinary and compelling” susceptibility or risk of contracting COVID-19. In Raia, the

court of appeals cautioned that “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release.” 954 F.3d at 597. It appears that ACJ is actively monitoring and testing inmates and

removing and quarantining those who show symptoms of Covid-19. Hammond did not convince

the court that his high blood pressure, which is being monitored and stabilized by medication,



4
  Of course, the COVID-19 pandemic was unforeseen when Hammond was sentenced.
5
  There is a dispute about whether a court may independently decide whether extraordinary and
compelling reasons exist under the First Step Act or whether Congress delegated sole authority
to determine additional reasons for compassionate release to BOP, not the courts. Compare
United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *2 (E.D. Pa. Apr.
1, 2020), with United States v. Lynn, No. CR 89-0072-WS, 2019 WL 3805349 (S.D. Ala. Aug.
13, 2019), appeal dismissed, No. 19-13239-F, 2019 WL 6273393 (11th Cir. Oct. 8, 2019). The
court need not resolve this dispute because Hammond is not entitled to release under either
approach. See extended analysis in United States v. Cook, No. CR 17-20, 2020 WL 1974924, at
*6 (W.D. Pa. Apr. 24, 2020) (court “need not decide whether it is bound by the commentary to §
1B1.13 or it has independent discretion to determine whether other ‘extraordinary and
compelling’ reasons exist”).




                                                8
        Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 9 of 10



makes him particularly vulnerable. Hammond did not demonstrate that he has a serious heart

condition, such as pulmonary hypertension, that would place him at enhanced risk.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

A December 2019 evaluation showed that Hammond’s cardiovascular system and respiratory

system were normal. R. 223. In sum, his susceptibility to COVID-19 is not extraordinary and

compelling.

       The court recognizes the potential for Hammond's exposure to the COVID-19 virus at the

ACJ. Unfortunately, that potential exists anywhere in the community. As explained in detail by

the government in its response, the ACJ, along with this court and other local authorities, is

taking the necessary steps and precautions to help stop the spread of the COVID-19 virus

amongst the population of Allegheny County, including those individuals detained in the ACJ.

Additionally, there is no indication that Hammond's medical needs are not being addressed at the

ACJ; in fact, he is being regularly tested and receiving his high blood pressure medication. The

court is sympathetic to his age, health, concerns about complications caused by COVID-19 and

possible exposure to affected individuals. Speculation concerning possible future conditions,

however, does not constitute a "compelling reason" for release. In other words, his current

arguments for release do not outweigh the factors considered by the court in imposing his

original sentence.




                                               9
       Case 2:18-cr-00184-JFC Document 105 Filed 05/05/20 Page 10 of 10



Conclusion

      In accordance with the foregoing, Hammond’s motion for compassionate release (ECF

No. 91) will be DENIED.



      An appropriate order will be entered.




Dated: May 5, 2020.

                                              /s/ Joy Flowers Conti
                                              Joy Flowers Conti
                                              Senior United States District Judge




                                                10
